                        Case 1:21-cv-00733-SHS Document 4 Filed 01/28/21 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                          for the
                                                        Southern District
                                                       __________ Districtofof
                                                                             New  York
                                                                               __________

                                                                             )
                                                                             )
      SHAEL
DILENIA
    RAYMOND     CRUZ,
            PAGUADA,     ononbehalf
                   GONZALEZ,      onofbehalf
                              behalf  ofhimself
                                             of and
                                         herself andall
                                                himself                      )
      others
all and
    others     similarly
         all similarly
             others      situated,
                       situated,
                     similarly situated,                                     )
                             Plaintiff(s)                                    )
                                                                             )
                                  v.                                                 Civil Action No.
                                                                             )
                                                                             )
                                                                             )
                                                                             )
     AMPLIFY
HOMEDICS
 PRIMEX,
    ST.
    GENFOOT
    STOCKX
AMERICAN
NUTREX
GUY'S
    GIGGLE    SNACK
            USA,
        TROPEZ,
CHRISTIAN
POLDER
   ARTSANA
    ZAK   INC.,
            SIRIANO
       SNACKS USA,
              LLC,
         RESEARCH,
            RETAIL  LLC,
                AMERICA
         DESIGNS,
         PRODUCTS, INC.,
             HOLDING,     BRANDS,
                      INC.,
                       INC., INC.,
                         HOLDINGS
                           LLC,
                 CORPORATION,
                     SUPPLY
                          INC.,
                            LLC,   INC.,
                                    LLC,
                                CORP.,
     BOSTON
SPEARMINT
 PERFECT
LITTLE
 SODASTREAM   INTERIORS
           BAR,
             VENTURES
        PASSPORTS,LLC,
                 USA,          HOME
                             LLC,
                         INC.,      FURNISHINGS, LLC,                        )
                            Defendant(s)                                     )

                                                       SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)                      GUY'S
                                                        SPEARMINT
                                                        AMERICAN
                                                       LITTLE
                                                        NUTREX
                                                                  SNACKS
                                                                 PASSPORTS,
                                                          SODASTREAMRESEARCH,
                                                                             CORPORATION
                                                                         VENTURES
                                                                        RETAIL   SUPPLY
                                                                              USA,INC. LLCCORP.
                                                                                    INC.
                                                        PERFECT
                                                     CHRISTIAN
                                                        12805         BAR,
                                                                     SIRIANO
                                                                 CAMBRIDGE   LLCHOLDINGS
                                                                                 ROAD        LLC,
                                            AMPLIFY
                                              POLDER
                                             ARTSANA
                                              ST.     SNACK
                                                        5725
                                                        6205
                                                  TROPEZ,      ES
                                                         PRODUCTS,
                                                       222  SUTTER
                                                         USA,
                                                        579
                                                          C/O S   BRANDS,
                                                                  BETTY
                                                                  231ST
                                                                 INC.,
                                                                ECON
                                                                COGENCY
                                                               INC.,       ST INC.,
                                                                            ELYSE
                                                                           LLC,
                                                                        STREET,
                                                                         CIRCLE
                                                                              GLOBALLANE,
                                                                                    SUITE  750
                                                                                        INC.
                                               PRIMEX,
                                            STOCKX
                                              GENFOOT
                                             BOSTON
                                             ZAK     C/O
                                              HOMEDICS  C/O
                                                        LLC,
                                                   DESIGNS,   CORPORATION
                                                          INC.,
                                                           NATIONAL
                                                             USA,
                                                           AMERICA
                                                        INTERIORS
                                                        LEAWOOD,    LLC,
                                                                INC.,    INC.,
                                                                        HOME
                                                                        KS  66209 SERVICE
                                                                          REGISTERED
                                                                                 FURNISHINGS,COMPANY
                                                                                          AGENTS,   INC.
                                                                                                  LLC,
                                            C/O
                                             C/OTHE
                                            GIGGLE
                                              C/O
                                              C/O     CORPORATION
                                                      HOLDING,
                                                        SCOTTSDALE,
                                                        KENT,
                                                   CORPORATION
                                                       SAN
                                                  CORPORATION
                                                        OVIEDO,
                                                          850
                                                   REGISTERED     WA
                                                                NEW LLC,
                                                                    FL      TRUST
                                                                            AZ
                                                                      98032-1802
                                                             FRANCISCO, SERVICE
                                                                       SERVICE
                                                                        32765
                                                                       BURTON
                                                                     AGENT      85254
                                                                               CA    COMPANY
                                                                                    COMPANY
                                                                                   94108
                                                                                   COMPANY
                                                                                  ROAD
                                                                               SOLUTIONS,SUITE  201
                                                                                              INC.
                                            C/OC/O
                                              C/O
                                              C/O
                                             C/O    VBRCS,
                                                     1209
                                                   ALON
                                                   THE
                                                 UNITED
                                                  IRVING251
                                                         CORPORATION
                                                  NATIONAL  L LITTLE
                                                               LLC
                                                            ORANGE
                                                           KAUFMAN      FALLS
                                                                         STREET
                                                                 REGISTERED
                                                             AGENT
                                                              ZAKHEIM   GROUP   DRIVE
                                                                              TRUSTINC.COMPANY
                                                                                  AGENTS,    INC.
                                            CORPORATION
                                            C/O THE
                                              251  LITTLE
                                             PRINCETON
                                              1220  SOUTH       TRUST
                                                      CORPORATION
                                                            FALLS
                                                             SOUTH
                                                          DOVER,
                                                              STREET,     CENTER
                                                                      DRIVE,
                                                                     DE     TRUST
                                                                       CORPORATE
                                                                          19904
                                                                           SUITE     1209
                                                                                   150    ORANGE
                                                                                     COMPANY
                                                                                        CENTER,      STREET,
                                                                                                  SUITE  160
                                             1603
                                            39111  SOUTH
                                                    SIX WILMINGTON,
                                               411GREENTREE
                                              3000  EAST
                                                    PONTIAC
                                              CORPORATION
                                             160           WISCONSIN
                                                     WILMINGTON,
                                                         MILE     TRAIL,
                                                                   TRUSTDE
                                                                    DRIVE,
                                                             GARFIELD
                                                                  ROAD,     DE  19808
                                                                            AVENUE,
                                                                             19801
                                                                            CENTER
                                                                             SUITE
                                                                            ROAD,      1209
                                                                                     101    ORANGE     STREET,
                                            WILMINGTON,
                                            CORPORATION
                                              WILMINGTON,
                                             100 CHARLES
                                              SACRAMENTO,     DE DE19801
                                                                TRUST
                                                               EWING
                                                                  CA 19808CENTER
                                                                         BOULEVARD,
                                                                      95811          1209  ORANGE    STREET,
                                               SUITE 1000,
                                              COMMERCE
                                              WILMINGTON,
                                             DOVER,
                                             AIRWAY
                                            WILMINGTON,DE
                                                       HEIGHTS,TOWNSHIP,
                                                            19904
                                                              DE DE  19801
                                                                     WA 99001
                                                                   19801       MI 48390
                                            LIVONIA,
                                             EWING,   NJMI08628
                                                            48152
                                               MILWAUKEE,       WI 53202


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                         MARS &
                                        COHEN  KHAIMOV
                                                 MIZRAHILAW,
                                                         LLP PLLC
                                         10826 64TH AVENUE, SECOND FLOOR
                                        300 CADMAN PLAZA WEST
                                         FOREST
                                        12TH     HILLS, NEW YORK 11375,
                                             FLOOR
                                        BROOKLYN, NEW YORK 11201


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                         CLERK OF COURT


Date:         1/28/2021                                                                       /s/ J. Gonzalez
                                                                                                      Signature of Clerk or Deputy Clerk
                        Case 1:21-cv-00733-SHS Document 4 Filed 01/28/21 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
